DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites polygonal ferrite of 5-20%, martensite of 20% or less, bainitic ferrite of 75-90%, and retained austenite of 5-30% (emphasis added).  The claim is considered indefinite as the claim requires a minimum of 85% of polygonal ferrite, bainitic ferrite, and retained austenite and it is unclear how this allows for up to 20% of martensite.  Claim 8 is included in this rejection as it depends upon a rejected claim.  This rejection may be overcome by setting an upper limit of martensite to 15% or less.

Allowable Subject Matter
Claims 1, 3-7, and 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Takashima et al. (US 2016/0177414 – cited by applicant) and Wakita et al. (US 2018/0037980), and Okamoto et al. (US 2018/0237881).
Takashima teaches cold-rolled steel sheets with 3-20% ferrite, 5-20% retained austenite, 5-20% martensite, the balance being bainite (abstract) where the bainite is bainitic ferrite (Paragraph 68).  The steel is formed by hot-rolling, pickling, cold-rolling, a first annealing at 800 ˚C or higher for 30 seconds or more, cooling at a first temperature range of 320-500 ˚C at 3 ˚C/sec or more and held there 30 seconds or more, cooled to room temperature, subjected to a second annealing at 750 ˚C or higher for 30 seconds or more at a heating rate of 3-30 ˚C/sec and cooled to 120-320 ˚C at a cooling rate of 3 ˚C/sec or more, heated to a second holding temperature of 320-500 ˚C for 30 seconds or more then cooled to room temperature (Paragraph 71).  These conditions are overlapping those disclosed by applicant in Paragraphs 51-71 of the originally filed specification.  However, applicant provides comparative examples 23-24, 29, 36 which all fall within the disclosure of Takashima and all are demonstrated to have polygonal ferrite, bainitic ferrite, and retained austenite outside the claimed ranges (Tables 4 and 12).  As such, there is insufficient evidence to suggest the method of Takashima inherently provides the claimed steel sheet.  Further, Takashima teaches where the bainite has a high dislocation density (Paragraph 68) and there is no teaching or suggestion to limit the bainitic ferrite to the claimed dislocation density.
Wakita teaches a steel sheet with similar composition and an intragranular misorientation of 5-14˚ of cementite surrounded by a boundary of grains having a 
Okamoto teaches a steel sheet with 2% or more of ferrite and bainite (abstract) where the bainite comprises bainitic ferrite (Paragraph 93) and where the dislocation density of the bainite is 3 × 1012 – 1 × 1014 m/m3 (Paragraphs 88-89).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784